Exhibit 10.1.6

 

FOURTH AMENDMENT TO LEASE

This Fourth Amendment to Lease, made and entered into as of this 8th day of
August, 2002 by and between Crocker Realty Trust, L.P. (hereinafter referred to
as “Lessor”), a Delaware limited partnership doing business in Georgia as
Crocker Realty, L.P., successor in interest to Connecticut General Life
Insurance Company on behalf of its Separate Account R, and Immucor, Inc., a
Georgia corporation (hereinafter referred to as “Lessee”).

WITNESSETH:

Whereas, Lessor’s predecessor in interest and Lessee entered into a Lease
Agreement dated as of February 2, 1996 for the Premises located in Suite 600 at
3130 Gateway Drive, and Suite 400, 450, and 500 at 3150 Gateway Drive, Norcross,
Georgia 30071, containing 47,452 square feet, which was amended by that certain
First Amendment to the Lease Agreement dated March 8, 1998 and which was further
amended by that certain Second Amendment to Lease Agreement dated August 18,
1998 and which was further amended by that certain Third Amendment dated August
19, 1999 (such Lease Agreement as so amended by the First Amendment, Second
Amendment and Third Amendment is hereinafter referred to as the “Lease).

Whereas, Lessor and Lessee desire to further amend the Lease in certain
respects:

Now, Therefore, in consideration of the Premises, the sum of Ten and no/100
Dollars ($10.00) in hand paid by Lessee to Lessor, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1.                                      Premises:

As of December 1, 2002, the Premises shall be expanded to include 5,241 rentable
square feet in Suite 200 at 7000 Peachtree Industrial Boulevard, Norcross,
Georgia 30071 (hereinafter referred to as the “Expansion Premises” and attached
hereto as Exhibit “A”).  The new size of the Premises shall be 72,384 rentable
square feet.

2.                                      Extension:

In further reference to Paragraph 1 of the First Amendment and Paragraph 2 of
the third Amendment, the Lease shall be extended for twenty-seven (27) months
from August 31, 2005 to November 30, 2007 (the “Termination Date”).

3.                                      Base Rate:

The base rent for the Expansion Premises shall be as follows:

Period

 

Per Square Foot

 

Period Total

 

Monthly

 

12/1/02 – 11/30/03

 

$

8.39

 

$

43,971.99

 

$

3,664.33

 

12/1/03 – 11/30/04

 

$

8.73

 

$

45,730.87

 

$

3,810.91

 

12/1/04 – 11/30/05

 

$

9.07

 

$

47,560.10

 

$

3,963.34

 

12/1/05 – 11/30/06

 

$

9.44

 

$

49,462.51

 

$

4,121.88

 

12/1/06 – 11/30/07

 

$

9.82

 

$

51,441.01

 

$

4,286.75

 

 


--------------------------------------------------------------------------------


In further reference to Section 3 and Special Stipulation 36 of the Lease,
Lessee shall pay rent on the entire Premises based on the following schedule:

Period

 

Per Square Foot

 

Period Total

 

Monthly

 

12/1/02 – 11/30/03

 

$

8.39

 

$

607,301.76

 

$

50,608.48

 

12/1/03 – 11/30/04

 

$

8.73

 

$

631,593.83

 

$

52,632.82

 

12/1/04 – 11/30/05

 

$

9.07

 

$

656,857.58

 

$

54,738.13

 

12/1/05 – 11/30/06

 

$

9.44

 

$

683,131.89

 

$

56,927.66

 

12/1/06 – 11/30/07

 

$

9.82

 

$

710,457.16

 

$

59,204.76

 

 

4.                                       Improvement Allowance:

Lessor shall provide a Tenant Improvement Allowance to Lessee pursuant to the
provisions in the attached Exhibit “B”.

5.                                       Pro-Rata Share:

Tenant’s pro-rata share of the entire Property for calculation purposes shall be
thirty-three and 06/100 percent (33.06%).

6.                                       Section 38, Renewal Option, of the
Lease shall be based upon the new expiration date as set forth in Paragraph 2,
above.

7.                                       Expansion Option:

Provided no material Event of Default by Tenant has occurred, Tenant shall have
the first refusal to lease the area identified on Exhibit “A” to this Fourth
Amendment to Lease Agreement as the Option Space known as Suite 100 and Suite
300 containing 2,606 square feet and 6,459 square feet respectively (herein so
called) on the following terms and conditions:

(a)                                  In the event of a bona fide offer for any
part of the Option Space, Landlord shall give written notice (the “Notice”) to
Tenant specifying the terms of such offer, and Tenant shall have the option to
lease the portion of the Option Space described in the Notice upon the terms
stated in the Notice.  As used herein, “bona fide offer” shall mean either a
binding or non-binding letter of intent or proposal to or from a specific
prospective tenant containing a statement of the material economic terms for a
lease of the Option Space.

(b)                                 Landlord must receive written notice from
Tenant of its unconditional and irrevocable acceptance of the terms stated in
the Notice no later than five (5) days after Tenant’s receipt of the Notice;
failing which, Landlord shall be free for a period of three hundred sixty-five
(365) days thereafter to lease all or any part of

2


--------------------------------------------------------------------------------


the Option Space, and in connection with such leasing, Landlord may agree to
changes to the terms stated in the Notice without Tenant’s consent or approval
so long as such changes are the result of arm’s-length negotiations between
Landlord and a prospective tenant and not the result of bad faith or collusion. 
To the extent (and only to the extent) any part of the Option Space has not been
so leased or becomes available again at the end of such 365-day period, Tenant’s
right of refusal under this Paragraph shall remain in effect.

(c)                                  If Landlord has received written notice
from Tenant of its unconditional and irrevocable acceptance of the terms stated
in the Notice not later than five (5) days after Tenant’s receipt of the Notice,
the portion of the Option Space described in the Notice shall be deemed added to
the Premises, Landlord shall deliver such portion of the Option Space to the
Tenant at the time and in the condition described in the Notice, Tenant shall
commence payment of Minimum Rent and Additional Rent with respect to such
portion of the Option Space in accordance with the terms of the Notice, and all
other terms of Tenant’s leasing and occupancy of such portion of the Option
Space shall be as provided in the Lease except as otherwise provided in the
Notice.  When requested by Landlord, Tenant shall execute an appropriate
amendment to this Lease to reflect the addition of such portion of the Option
Space to the Premises.

Except as expressly amended hereby, the Lease shall remain in full force and
effect.

In Witness Whereof, the parties hereto have set their hand and seal as of the
day and year first above written.

Lessor:

 

 

 

 

Signed, Sealed and Delivered

Crocker Realty Trust, L.P., a Delaware

in the presence of:

limited partnership doing business in

 

Georgia as Crocker Realty, L.P.

 

 

 

 

 /s/ Kim K. Chase

 

By:

CRT-GP, LLC, a Delaware limited

Printed Name:

Kim K. Chase

 

liability company, its sole general partner

 

 

 

 

 /s/ Donna E. Green

 

By:

Crocker Operating Partnership,

Printed Name:

Donna E. Green

 

L.P., a Delaware limited partnership, its sole

 

 

member

 

 

 

 

 

 

 

By:

Crocker Realty Trust, Inc., a

 

 

Maryland corporation, its sole general

 

 

partner

 

 

 

 

 

By:

 /s/ Christopher L. Becker

 

 

 

Name:

Christopher L. Becker

 

 

 

Title:

Vice President

 

3


--------------------------------------------------------------------------------


 

 

 

[Corporate Seal]         

 

 

 

 

 

 

 

 

Signed, Sealed and Delivered

 

Lessee: Immucor, Inc.,

in the presence of:

 

a Georgia Corporation

 

 

 

 

 

By:

    /s/ Ralph A. Eatz

Printed Name:

 

 

Name:

    Ralph A. Eatz

 

 

Its:

    Senior Vice President

 

 

 

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

 

 

 

 

 

[Corporate Seal]         

 

4


--------------------------------------------------------------------------------


EXHIBIT “A”

Floor Plans for Expansion Premises

5


--------------------------------------------------------------------------------


EXHIBIT “B”

Tenant Improvements
[Tenant Builds]

Landlord has made no representation or promise as to the condition of the
Premises.  Landlord shall not perform any alterations, additions, or
improvements in order to make the Premises suitable and ready for occupancy and
use by Tenant.  Tenant has inspected the Premises, is fully familiar with the
physical condition of the Premises, and shall accept the Premises “as is,”
“where is,” without any warranty, express or implied, or representation as to
fitness or suitability.

Tenant shall perform all work necessary or desirable for Tenant’s occupancy of
the Premises (the “Tenant Improvements”).  Tenant shall furnish to Landlord, for
Landlord’s written approval, a permit set (final construction drawings), if
applicable, of plans and specifications for the Tenant Improvements (the
“Plans”).  If and to the extent appropriate, considering the nature of the
improvements, the Plans shall include the following if applicable:  fully
dimensioned architectural plan; electric/telephone outlet diagram; reflective
ceiling plan with light switches; mechanical plan; furniture plan; electric
power circuitry diagram; plumbing plans; all color and finish selections; all
special equipment and fixture specifications; and fire sprinkler design
drawings.

The Plans shall comply with all applicable laws, ordinances, directives, rules,
regulations, and other requirements improved by any and all governmental
authorities having or asserting jurisdiction over the Premises.  Landlord shall
review the Plans and either approve or disapprove them, in Landlord’s sole
discretion, within a reasonable period of time.  Should Landlord disapprove
them, Tenant shall make any necessary but reasonable modifications and resubmit
the Plans to Landlord in final form within ten days following receipt of
Landlord’s disapproval of them.  The approval by Landlord of the Plans and any
approval by Landlord of any similar plans and specifications for any other
Alterations or the supervision by Landlord of any work performed on behalf of
Tenant shall not (i) imply Landlord’s approval of the plans and specifications
as to quality of design or fitness of any material or device used; (ii) imply
that the plans and specifications are in compliance with any codes or other
requirements of governmental authority (it being agreed that compliance with
these requirements is solely Tenant’s responsibility); (iii) impose any
liability on Landlord to Tenant or any third party; or (iv) serve as a waiver or
forfeiture of any right of Landlord.  The Tenant improvements shall be
constructed by a general contractor selected and paid by Tenant and approved by
Landlord.  A copy of the contractor’s license(s) to do business in the
jurisdiction(s) in which the Premises are located, the fully executed contract
between Tenant and the general contractor, the general contractor’s work
schedule, and all building or other governmental permits required for the Tenant
improvements shall be delivered to landlord prior to commencement of the Tenant
Improvements.  Tenant shall cooperate as reasonably necessary so that its
general contractor will cause the Tenant improvements to be completed promptly
and with due diligence.  The Tenant improvements shall be performed in
accordance with the Plans and shall be done in a good and workmanlike manner
using new materials.  All work shall be done in compliance with all other
applicable provisions of this Lease and with all applicable laws, ordinances,
directives, rules, regulations,

6


--------------------------------------------------------------------------------


and other requirements of any governmental authorities having or asserting
jurisdiction over the Premises.  Prior to the commencement of any work by
Tenant, Tenant shall furnish to Landlord certificates evidencing the existence
of builder’s risk, comprehensive general liability, and workers’ compensation
insurance complying with the requirements set forth in the insurance section of
this Lease.  Any damage to any part of the Building Project that occurs as a
result of the Tenant improvements shall be promptly repaired by Tenant.

Tenant shall also ensure compliance with the following requirements concerning
construction:

1.                                       Tenant and all construction personnel
shall abide by Landlord’s job site rules and regulations and fully cooperate
with Landlord’s construction representatives in coordinating all construction
activities in the Building Project, including, but not limited to, rules and
regulations concerning working hours and parking.

2.                                       Tenant shall be responsible for
cleaning up any refuse or other materials left behind by construction personnel
at the end of each work day.

3.                                       Tenant shall deliver to Landlord all
forms of approval provided by the appropriate local governmental authorities to
certify that the Tenant Improvements have been completed and the Premises are
ready for occupancy, including, but not limited to, a final, unconditional
certificate of occupancy.

4.                                       At all times during construction,
Tenant shall allow Landlord access to the Premises for inspection purposes.  On
completion of the Tenant Improvements, Tenant’s general contractor shall review
the Premises with Landlord and Tenant and secure the Landlord’s and Tenant’s
acceptance of the Tenant Improvements.

If and for as long as Tenant is not in default under this Lease beyond any
applicable grace period, Tenant shall be entitled to a fixed price Tenant
Improvement Allowance in the amount of $42,000.00.  The Tenant Improvement
Allowance shall be paid to Tenant in reimbursement for the total out of pocket
costs paid by Tenant for the Tenant Improvements.  If the total amount paid by
Tenant for the Tenant Improvements is less than the Tenant Improvement
Allowance, Tenant shall not receive cash or any credit against rent due under
this Lease for the unused portion of the allowance.  The Tenant Improvement
Allowance shall be paid within 21 days after all of the following events have
occurred:  (i) the Tenant Improvements have been substantially completed by June
1, 2003; (ii) Tenant has delivered to Landlord final releases of lien from
Tenant’s general contractor and all lienors giving notice and a final
contractor’s affidavit from the general contractor and all other receipts and
supporting information concerning payment for the work that Landlord may
reasonably request; (iii) Tenant has moved into the Premises and opened for
business in the Premises; and (iv) Tenant has paid the rent due for the first
month of the Lease Term.  Tenant shall provide Landlord with true copies of
bills paid by Tenant for the Tenant Improvements, and Landlord shall reimburse
Tenant for the amount set forth in the bills up to the amount of the allowance. 
At Landlord’s option, the Tenant Improvement Allowance or any portion of it may
be paid by Landlord directly to the general contractor performing the Tenant
Improvements or to any lienor giving notice.  If Tenant is in default under this
Lease

7


--------------------------------------------------------------------------------


beyond any applicable grace period, Landlord may, in addition to all its other
available rights and remedies, withhold payment of any unpaid portion of the
Tenant Improvement Allowance, even if Tenant has already paid for all or a
portion of the cost of the Tenant Improvements.

The Tenant Improvement Allowance is being paid by Landlord as an inducement to
Tenant to enter into this Lease and as consideration for the execution of this
Lease by Tenant and the performance by Tenant under this Lease for the full
Lease Term.  If after Tenant has been granted all or any portion of the
allowance, the Lease Term is thereafter terminated by virtue of a default by
Tenant or Landlord resumes possession of the Premises consequent on a default by
Tenant, and Landlord is precluded by applicable law from collecting the full
amount of damages attributable to the default as provided in the Default section
of this Lease, then, in addition to all other available damages and remedies,
Landlord shall also be entitled to recover from Tenant the unamortized portion
(calculated using an interest rate of 12% per annum compounded monthly) of the
Tenant Improvement Allowance, which sum shall not be deemed rent. This
obligation of Tenant to repay the unamortized balance of the Tenant Improvement
Allowance to Landlord shall survive the expiration or sooner termination of the
Lease Term.

The Tenant Improvement Allowance provisions of this exhibit shall not apply to
any additional space added to the original Premises at any time after the Date
of this Lease, whether by any options under this Lease or otherwise, or to any
portion of the original Premises or any additions to the Premises in the event
of a renewal or extension of the initial Lease Term, whether under any options
under this Lease or otherwise, unless expressly so provided in this Lease or an
amendment to this Lease.

8


--------------------------------------------------------------------------------